J-A13040-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 URVE MAGGITTI                             :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                    Appellant              :
                                           :
              v.                           :
                                           :
 VICTOR J. MAGGITTI, JR.                   :
                                           :
                    Appellee               :        No. 2420 EDA 2021

              Appeal from the Order Entered October 26, 2021
              In the Court of Common Pleas of Chester County
                   Civil Division at No(s): 2021-07135-CT


BEFORE: OLSON, J., DUBOW, J., and KING, J.

MEMORANDUM BY KING, J.:                         FILED SEPTEMBER 28, 2022

      Appellant, Urve Maggitti, appeals pro se from the order entered in the

Chester County Court of Common Pleas, which denied Appellant’s motion to

seal the complaint and attached exhibits in this breach of contract action. We

vacate and remand for further proceedings.

      The facts and procedural history of this case are as follows.           On

September 9, 2021, while the parties were in the process of obtaining a

divorce, Appellant field a pro se complaint against Appellee, Victor J. Maggitti,

Jr., alleging breach of contract and other claims related to Appellee’s attempt

to modify a divorce agreement between the parties. Attached to the complaint

were two exhibits. Exhibit A is an email containing the details of the parties’

divorce agreement, and Exhibit B is another email where Appellee attempts

to modify the monetary amounts in the initial agreement. Contemporaneously
J-A13040-22


with filing the complaint, Appellant filed a motion to seal the complaint and

exhibits. On September 13, 2021, the trial court denied the motion to seal,

finding that although both parties wished for the complaint and exhibits to be

kept private, Appellant did not show good cause that closure is necessary to

prevent a clearly defined and serious injury.

      On September 14, 2021, Appellant filed a praecipe to withdraw the

complaint.   On September 16, 2021, she filed a motion to reconsider the

court’s September 13, 2021 order, requesting again that the court seal the

complaint and exhibits. The court denied the motion for reconsideration that

same day.

      Appellant subsequently filed a second motion for reconsideration

arguing that, because of the pending divorce action between the parties, the

breach of contract complaint pertained to the existing prenuptial agreement

between the parties. She also argued that Exhibit A constituted a confidential

agreement pursuant to 23 Pa.C.S.A. § 3105 (governing effect of agreement

between parties in divorce proceedings).

      On October 26, 2021, the trial court granted in part and denied in part

the motion for reconsideration. The court granted Appellant’s request to seal

Exhibit A, finding that she had shown good cause for its closure. However,

the court denied Appellant’s request to seal the complaint and Exhibit B

because, it concluded, Appellant failed to identify any allegation that contains

confidential information under the Case Records Public Access Policy of the


                                     -2-
J-A13040-22


Unified Judicial System of Pennsylvania.

      Appellant filed a timely notice of appeal on November 23, 2021. The

court did not order Appellant to file a concise statement of errors complained

of on appeal, and Appellant filed none.

      Appellant raises the following issues on appeal:

      I. Was it error for the Court of Common Pleas of Chester
         County, Pennsylvania to not allow the statutory 20-days for
         the opposing party to weigh in on the Motion to Seal
         confidential information?

     II. Was it error for the Court of Common Pleas of Chester
         County, Pennsylvania to deny Motion to Seal Complaint
         which contained sensitive confidential information?

    III. Was it error for the Court of Common Pleas of Chester
         County, Pennsylvania to grant Motion to Seal regarding one
         Exhibit A and deny … Motion to Seal to another Exhibit B
         that contained similar confidential information?

    IV. Was it error for the Court of Common Pleas of Chester
        County, Pennsylvania to deny Appellant’s request for oral
        argument and/or an evidentiary hearing?

     V. Was it error for the Court of Common Pleas of Chester
        County, Pennsylvania to deny Appellant’s request to seal
        confidential information contained in the original pleading
        the Verified Complaint and in the Exhibit “B”?

(Appellant’s Brief at 3-4).

      Preliminarily, we must discern whether Appellant’s challenge is properly

before us. An appeal may be taken from: (1) a final order or an order certified

as a final order; (2) an interlocutory order as of right; (3) an interlocutory

order by permission; or (4) a collateral order. See Pa.R.A.P. 341, 311, 312,

and 313, respectively.    “A collateral order is an order separable from and

                                     -3-
J-A13040-22


collateral to the main cause of action where the right involved is too important

to be denied review and the question presented is such that if review is

postponed until final judgment in the case, the claim will be irreparably lost.”

Pa.R.A.P. 313(b).

      “[T]he collateral order doctrine is a specialized practical application of

the general rule that only final orders are appealable as of right. Thus, Rule

313 must be interpreted narrowly, and the requirements for an appealable

collateral order remain stringent in order to prevent undue corrosion of the

final order rule.” A.A. v. Glicken, 237 A.3d 1165, 1169 (Pa.Super. 2020)

(quoting Melvin v. Doe, 575 Pa. 264, 272, 836 A.2d 42, 47 (2003)).

         An issue is separable if it can be examined without analysis
         of the claims presented in the underlying litigation. See
         [Ben v. Schwartz, 556 Pa. 475, 729 A.2d 547, 552
         (1999)]. To determine whether an issue is sufficiently
         important to support application of the collateral order
         doctrine, “[a court should] weigh the interests implicated in
         the case against the costs of piecemeal litigation.” Id. “[I]t
         is not sufficient that the issue be important to the particular
         parties. Rather it must involve rights deeply rooted in public
         policy going beyond the particular litigation at hand.” Id.,
         quoting Geniviva v. Frisk, 555 Pa. 589, 725 A.2d 1209,
         1213-1214 (1999). “[A]n issue is important if the interests
         that would potentially go unprotected without immediate
         appellate review are significant relative to the efficiency
         interests sought to be advanced by adherence to the final
         judgment rule.”       Finally, irreparable loss results from
         postponement if no effective means of review exist after the
         entry of final judgment. See Schwartz, 729 A.2d at 552.

A.A., supra at 1169.

      In A.A., this Court held that an order denying a motion to seal a petition

to approve a settlement agreement constituted a collateral order. Specifically,

                                      -4-
J-A13040-22


we determined that the issue of sealing the petition to approve the settlement

agreement was entirely separable from the merits of the underlying medical

malpractice action. This Court explained that immediate appellate review was

even more important because the parties had already resolved their dispute.

Finally, the Court decided that the appellants’ claim would have been

irreparably lost if the appeal was denied since it was improbable that there

would be a future appealable order that would allow the appellants to raise

their claim. Id. at 1169-70.

      Here, we similarly hold that the order denying Appellant’s request to

seal the complaint and Exhibit B constitutes a collateral order. The issue of

the confidentiality of the complaint and Exhibit B is entirely separable from

the underlying action.    In addition, like in A.A., the parties here have

apparently resolved the breach of contract action (by virtue of Appellant’s

praecipe to withdraw the complaint), so appellate review is even important,

as Appellant’s request to seal will likely be irreparably lost in the absence of

immediate review. Consequently, the prerequisites for the collateral order

doctrine are met. See id.; Pa.R.A.P. 313(b).

      Before considering the merits of the claim, however, we must also

discern whether there remains an actual case and controversy. At every stage

of the judicial process, an actual case or controversy must exist to avoid

dismissal for mootness. In re D.A., 801 A.2d 614, 616 (Pa.Super. 2002) (en

banc). Nevertheless, this Court has held that “moot appeals will be reviewed


                                     -5-
J-A13040-22


where a party to the controversy will clearly continue to suffer detriment due

to the decision of the trial court.” Erie Ins. Exch. v. Claypoole, 673 A.2d

348, 353 (Pa.Super. 1996) (en banc). Here, soon after filing her breach of

contract action, Appellant withdrew the complaint. Her only remaining issue

concerns sealing the complaint and Exhibit B.             Although Appellant has

withdrawn her action, she will continue to suffer the detriment of her filings

being publicly accessible. Therefore, an exception to the mootness doctrine

applies and we proceed with our merits review. See id.

       We combine Appellant’s issues.            Appellant argues the trial court

improperly denied her motion to seal the complaint and Exhibit B. Appellant

insists that the complaint and exhibits were related to a divorce proceeding

between the parties, and contained sensitive private and confidential

information about the parties, which constitute confidential information under

the Case Records Public Access Policy at 204 Pa.Code § 213.81, Section 8.0

(governing “confidential documents” and designating agreements between

parties as used in 23 Pa.C.S.A. § 3105 as “confidential”). Appellant contends

that the court erred in differentiating between the exhibits to the complaint,

and asserts that both exhibits, and the complaint itself, contained similar

confidential information. We agree that relief is due.1


____________________________________________


1 Due to our holding that the court should have sealed the complaint and both
exhibits, we decline to reach Appellant’s ancillary issues concerning whether
the court was required to give Appellee 20 days to respond to the motion and
whether the court should have conducted a hearing on the motion.

                                           -6-
J-A13040-22


      A trial court’s decision to grant or deny closure of the record will be

reversed by this Court only upon a determination that the trial court abused

its discretion. A.A., supra at 1170.

         In order to justify closure or sealing the record a party must
         overcome the common law presumption of openness.
         Fundamental to democratic government, public access to
         civil trials enhances the quality of justice, affords a broader
         understanding of the operation of the courts, and promotes
         confidence in and respect for our judicial system. To rebut
         the presumption of openness, and to obtain closure of
         judicial proceedings and records, a party must demonstrate
         good cause. Good cause exists where closure is necessary
         in order to prevent a clearly defined and serious injury to
         the party seeking it.

Id. (citations and internal quotation marks omitted).

      Documents filed in divorce, and matters related to divorce are public

records; however, the public’s right of access may be limited where the access

serves no useful public purpose or legitimate interest. Katz v. Katz, 514 A.2d

1374, 1380 (Pa.Super. 1986).      This Court has noted that “[d]ivorce cases

present one exception to the general rule of openness” and “[t]he details of

divorce ‘involve matters which are essentially private in nature and...lack any

useful, public purpose.’” R.W. v. Hampe, 626 A.2d 1218, 1222 (Pa.Super.

1993) (quoting Katz, supra at 1379).

      Here, the instant case is not specifically a divorce action. Nevertheless,

upon reviewing the complaint and attached exhibits, it is clear that those

documents are completely entwined in the parties’ divorce action.           The

complaint details the specifics of an agreement between the parties


                                       -7-
J-A13040-22


concerning their financial responsibilities to one another as part of a quick

divorce that they hoped to obtain, and the exhibits are emails between the

parties discussing the mechanics of this agreement. Neither the complaint

nor the exhibits serve any useful public purpose or legitimate interest, rather

they involve matters related to the divorce which are private in nature. See

R.W., supra; Katz, supra. Further, Appellant has shown that good cause

exists to seal the records because they reveal private financial information of

the parties.

      Based upon the foregoing, we conclude that the trial court erred when

it denied Appellant’s request to seal the complaint and both attached exhibits.

Accordingly, we vacate the court’s order and remand so that the trial court

may enter an appropriate order sealing the complaint and both exhibits.

      Order vacated. Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/28/2022




                                     -8-